In The

                                 Court of Appeals

                     Ninth District of Texas at Beaumont

                               ________________
                                NO. 09-20-00175-CR
                               ________________

                    JOHNNIE EDISON CARTER, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee

________________________________________________________________________

                  On Appeal from the Criminal District Court
                          Jefferson County, Texas
                         Trial Cause No. 15-22215
________________________________________________________________________

                           MEMORANDUM OPINION

      Appellant, Johnnie Edison Carter, 1 appealed the trial court’s order revoking

his deferred adjudication probation. In his appeal, he alleges multiple violations of

his constitutional rights, particularly the privilege against self-incrimination and the




      1
       The record reflects that Johnnie Edison Carter is also known as Johnnie
Edison Carter Jr.
                                       1
right to confront witnesses against him. U.S. Const. amends. V, VI, and XIV.

Finding no reversible error, we affirm the judgment of the trial court.

                                    Background

A. Procedural History

      In 2015, Appellant entered into a plea bargain agreement regarding a charge

of aggravated assault with a deadly weapon, a second-degree felony. See Tex. Penal

Code Ann. § 22.02(a)(2). Pursuant to the terms of that plea agreement, Appellant

was placed on deferred adjudication for ten years, and was ordered to obey certain

conditions: pay certain fines and fees, regularly report to his Community Supervision

Officer, perform community service, complete an anger management program, and

commit no offense against the laws of this or any other state.2 In 2018, it came to

the attention of the State that Appellant had not met his obligation as to four of his

conditions of unadjudicated probation, and the State moved to revoke Appellant’s

probation on those grounds. The State later amended its motion to include two

additional grounds related to criminal charges of aggravated sexual assault of a child.

See Tex. Penal Code Ann. § 22.021(1)(B).

      Appellant pleaded “true” to revocation grounds alleging that he had failed to

pay fees, to report to his probation officer, and had failed to provide verification of



      2
        Appellant’s Deferred Adjudication Order included twenty-six conditions,
but only the five listed conditions are relevant to this appeal.
                                            2
his community service, but he pleaded “untrue” to the grounds alleging that he had

committed another criminal offense. The trial court found sufficient evidence of four

violations of the conditions of his probation to support revocation of his probation,

including the new criminal charges, and sentenced Appellant to a term of twenty

years in the Texas Department of Criminal Justice, Institutional Division. In his

appeal, Appellant asserts multiple violations of his constitutional rights during the

trial court proceedings. He also attacks the fees assessed, noting that one fee was

declared unconstitutional and amendments to Texas law that affect others.

B. Hearing on the Motion to Adjudicate

      1. Testimony of Tina Vaughn3

      Tina, the alleged victim of the new criminal charges brought against

Appellant, testified that at the time of the alleged assaults, in late December of 2017,

she was thirteen years old, and Appellant was her mother’s boyfriend. She stated

that she and Appellant were at her mother’s home while her mother was at work,

and the two of them watched a movie while lying on her mother’s bed. Appellant

later asked her explicit questions about her sexual experience and preferences and



      3
         Because the Texas constitution grants crime victims “the right to be treated
with fairness and with respect for the victim’s dignity and privacy throughout the
criminal justice process[,]” we use a fictitious name to identify the individual
identified in the record as the victim of the alleged crime. See Tex. Const. art. I, §
30(a)(1).

                                           3
took her on a trip to a store. When they returned from that trip, Appellant told Tina

to put on a dress, and she complied with his directive. Appellant then had Tina

perform oral sex on him, and she recalled that he ejaculated in her mouth and on the

dress she was wearing. Tina then went into the bathroom intending to shower, but

when she exited the bathroom to look for her phone, Appellant asked her to come

back and then had vaginal intercourse with her.

      When Tina returned to her father’s home, she told him that Appellant had

assaulted her, and her father took her to the hospital for a sexual assault examination.

Tina then gave an interview at the Garth House, where she related the same

information that she provided in court. She also confirmed the information that she

had provided to the sexual assault nurse examiner. Tina’s testimony at the hearing

was consistent with that information.

      Tina acknowledged having engaged in unprotected sexual intercourse with a

male acquaintance within a short time of Appellant’s assault of her. She also

confirmed her mental health struggles, including suicide attempts, but stated that she

has received counseling and has improved because of that counseling.

      Appellant lodged no objections to Tina’s testimony.




                                           4
      2. Testimony of Appellant

      Appellant confirmed that he was dating Tina’s mother in December of 2017.

For that reason, Appellant was acquainted with Tina but did not know her well

because she was living with her father during that time frame. He denied the

allegations regarding his alleged sexual contact with Tina but was unable to explain

why his semen was found on the front of Tina’s dress. He did, however, indicate that

the house was messy, and that clothes were everywhere, including in the bedroom

where he and Tina’s mother shared a bed.

      3. Testimony of Rachel Thomas

      Thomas, a sexual assault nurse examiner (“SANE”), testified as to her

educational and professional qualifications and certifications. She described the

purpose of a SANE examination, noting that its primary purpose is to provide

medical treatment for the patient.

      Thomas outlined the procedure for conducting a SANE examination, both

generally and with specific reference to the SANE examination she performed on

Tina in December of 2017. She confirmed the history of the assault that Tina gave

at the time of the examination and noted that although Tina showed no signs of

having sustained a physical injury due to that assault, the absence of injury is

common.




                                         5
      Because Thomas testified before Tina testified, Appellant objected to

Thomas’ testimony to the extent that it might include hearsay statements of Tina that

would violate Appellant’s constitutional right to confront a witness against him. The

trial court overruled the objection.

      4. Testimony of Jessica Lake

      Lake was a forensic scientist employed at the Texas Department of Public

Safety Crime Laboratory in Houston. She described her own educational and

professional qualifications, as well as the accreditation of the laboratory.

      She outlined the process of DNA testing, noting that samples are identified

with a unique case number and a bar code that is scanned to track the evidence

movement within the laboratory and maintain the integrity of its chain of custody.

As an additional security measure, the laboratory keeps evidence in a vault that must

be accessed by two employees, each with a unique identification number.

      Lake authenticated the relevant items of evidence and stated that she prepared

samples for DNA testing. She identified item 2.1C as the fabric sample cut from the

front of Tina’s dress.

      Appellant objected to the admission of Lake’s report on the basis that it was

hearsay, which the trial court overruled.




                                            6
      5. Testimony of Monnie Michalic

      Like Lake, Michalic was employed as a forensic scientist at the crime

laboratory at the time of the scientific analyses in question in this case. She described

her educational and professional qualifications and expressed her agreement with

Lake’s testimony about DNA. Her involvement in this case consisted of examining

and comparing the computer-generated profiles and writing a report; she did not,

however, perform any part of the laboratory procedure that produced the DNA

profiles. Michalic concluded that item 2.1C contained epithelial (skin) DNA from

Tina, from Appellant, and from an unknown individual, and contained sperm DNA

from Appellant and an unknown individual. She stated that there was only an

infinitesimal chance that Appellant did not contribute to the DNA mixture identified

on this item of evidence but acknowledged the possibility that evidence tested for

DNA might contain some leftover skin cells from another individual.

      Appellant objected to Michalic’s report on the basis that it was hearsay, and

the trial court overruled his objection.

      6. Testimony of Charles Duchamp

      Detective Duchamp, of the Beaumont Police Department, described the usual

procedure for investigating a report of child sexual abuse. In connection with his

assignment to investigate Tina’s reported assault, he interviewed Appellant, who

denied having assaulted Tina in any manner.

                                           7
      Duchamp did not read Appellant his rights before questioning him but stated

that he was not required to do so because Appellant was not in custody at the time

of the interview. Duchamp recalled that Appellant voluntarily came to the police

station, gave a statement, and left the station afterward.

      Appellant objected to Duchamp’s testimony based on § 38.22 of the Texas

Code of Criminal Procedure, the implication being that Appellant was not warned

of his privilege against self-incrimination before being subjected to allegedly

custodial interrogation. See Miranda v. Arizona, 384 U.S. 436 (1966); Tex. Code

Crim. Proc. Ann. art. 38.22. Appellant further objected to the line of questioning

inquiring into the logic of Appellant’s semen being found on Tina’s dress if, as

Appellant alleged, he never touched her, and the trial court overruled his objection.

      7. Testimony of Ashley Barlow

      Appellant’s probation officer testified regarding Appellant’s payment

arrearages and his failure to report to the probation department according to his

assigned schedule. In addition, Barlow noted that as of the time of the hearing,

Appellant had completed only 142 of the 800 hours of community service required

of him.

                                Standard of Review

      “[T]o revoke probation (whether it be regular probation or deferred

adjudication), the State need prove the violation of a condition of probation only by

                                           8
a preponderance of the evidence.” Hacker v. State, 389 S.W.3d 860, 864-65 (Tex.

Crim. App. 2013). In the context of probation revocation, ‘“a preponderance of the

evidence’ means ‘that greater weight of the credible evidence which would create a

reasonable belief that the defendant has violated a condition of his probation.”’ Id.

at 865. To decide whether the State met this evidentiary standard, we examine the

evidence in the light most favorable to the trial court’s order. Garrett v. State, 619

S.W.2d 172, 174 (Tex. Crim. App. 1981).

       In determining whether the allegations in the motion to revoke probation are

true, the trial court is the sole trier of fact, the judge of the credibility of the witnesses,

and the arbiter of the weight to be given to the testimony. Taylor v. State, 604 S.W.2d

175, 179 (Tex. Crim. App. 1980); Trevino v. State, 218 S.W.3d 234, 240 (Tex.

App.—Houston [14th Dist.] 2007, no pet.). It is within the province of the trial court,

as factfinder, to reconcile conflicts or contradictions in the evidence, and we do not

reverse the trial court if the conviction finds support in the evidence. See Cooks v.

State, 844 S.W.2d 697, 708 (Tex. Crim. App. 1992); Shah v. State, 403 S.W.3d 29,

34 (Tex. App.—Houston [1st Dist.] 2012, pet. ref’d). The State needs to establish

only one sufficient ground for revocation by a preponderance of the evidence. See

Smith v. State, 286 S.W.3d 333, 342 (Tex. Crim. App. 2009); Moore v. State, 605

S.W.2d 924, 926 (Tex. Crim. App. 1980).




                                              9
                                       Analysis

A. Privilege Against Self-Incrimination

      In his first and third issues, Appellant complains that a police officer

questioned him without advising him of his constitutional rights, and that this

questioning therefore violated his privilege against self-incrimination. Miranda, 384

U.S. 436; Tex. Code Crim. Proc. Ann. art. 38.22. Although Appellant concedes that

these warnings are required only when an accused person is in custody, he argues

that his interview should be considered custodial interrogation because it took place

in a police station and because Appellant was the target of the investigation into

Tina’s allegations of sexual assault. Appellant has not, however, cited any

controlling authority to support his interpretation of the law and its application to the

facts before us. Tex. R. App. P. 38.1(i). To the contrary, both Texas and federal

courts have extensively examined the question of custody for Miranda purposes, and

have determined that a suspect is not in custody simply because the questioning

occurs in a police station. Oregon v. Mathiason, 429 U.S. 492 (1977); see also Meek

v. State, 790 S.W.2d 618, 622 (Tex. Crim. App. 1990) (questioning took place at a

fire station). The fact that an individual may be the prime suspect in a case is likewise

irrelevant to the application of Miranda because officers’ subjective opinions have

no bearing on the custody question. Stansbury v. California, 511 U.S. 318, 324

(1994). Instead, the “relevant inquiry is how a reasonable [individual] in the

                                           10
suspect’s position would have understood his situation.” Berkemer v. McCarty, 468

U.S. 420, 442 (1984).

      In the case at bar, Detective Duchamp testified that at the start of the interview,

he personally advised Appellant that he (Appellant) was free to leave at any time,

and that when the interview ended, Appellant left the police station. Appellant has

offered no evidence to contradict Duchamp’s characterization of the interview as

non-custodial; moreover, Appellant’s brief states that Duchamp “invited Appellant

into his office[.]” (emphasis added) Calling Duchamp’s action an invitation

underscores the non-custodial nature of the interview. The evidence contains no

indication that Appellant was handcuffed or that his “freedom of action [was]

curtailed to a ‘degree associated with formal arrest[,]”’ and we therefore conclude

that a reasonable person in Appellant’s situation would not have understood himself

to have been in police custody at the time he provided his statement. Berkemer, 468

U.S. at 440 (quoting California v. Beheler, 463 U.S. 1121, 1125 (1983) (per curiam).

      Even if Appellant were in custody at the time in question, the trial court’s

error, if any, in allowing Duchamp’s testimony would be harmless, because “very

similar evidence was admitted without objection.” Bleimeyer v. State, 616 S.W.3d

234, 256 (Tex. App.—Houston [14th Dist.] 2021, no pet.) (citations omitted). Not

only did Tina testify to the matters that Duchamp related, but Appellant testified in

conformity with Duchamp’s version of Appellant’s un-Mirandized interview.

                                          11
Because Appellant failed to object to that very similar evidence, the trial court did

not commit reversible error in permitting Duchamp’s testimony.

      Appellant’s Miranda issues are overruled.

B. Right to Confront Witnesses

      Appellant’s second, fourth, fifth, and sixth issues address the alleged

deprivation of his constitutional right to confront the witnesses against him. In

particular, he claims that the trial court allowing the testimony of Duchamp and

Thomas violated this right because their testimony contained Tina’s hearsay

testimonial statements, in violation of Crawford v. Washington, 541 U.S. 36 (2004).

In making this argument, however, Appellant has overlooked the fact that Tina

testified to the same events that Duchamp and Thomas related. Because Tina’s

testimony was admitted without objection, and because it was “very similar” to the

arguably objectionable portions of Duchamp’s and Thomas’ testimony, any error in

the admission of their testimony is harmless. Bleimeyer, 616 S.W.3d 234 at 256.

      Appellant also claimed that the admission of the laboratory report was

erroneous because it was hearsay, and because not all the laboratory technicians

contributing to it were available for cross-examination. At the hearing on the Motion

to Revoke Appellant’s Probation, Appellant objected to the laboratory report on the

sole ground that it was hearsay but did not further object to the report on the ground

that it violated his right to confront witnesses. Because a hearsay objection fails to

                                         12
preserve error regarding the Confrontation Clause, and because a hearsay objection,

without additional specificity, “is insufficient to apprise the trial judge of a

defendant’s specific complaint[,]” we overrule this issue. See Williams v. State, No.

05-06-00797-CR, 2007 WL 914754, at *2 (Tex. App.—–Dallas March 28, 2007, no

pet.); Tex. R. App. P. 33.1(a)(1).

      We further observe that Appellant did not object to Lake’s or Michalic’s

testimony, only their laboratory reports. The laboratory reports appear to duplicate

their testimony, and the trial court therefore did not err in admitting the reports.

Bleimeyer, 616 S.W.3d 234 at 253.

      Accordingly, we overrule Appellant’s Confrontation Clause issues.

C. Legally Insufficient Evidence

      Probation revocation allegations five and six reference Appellant’s sexual

contact with Tina; Appellant attacks the sufficiency of the evidence to sustain these

grounds on the basis that the scientific evidence is legally inadequate to identify him,

and on the additional basis that Tina’s testimony was fabricated. In a legal

sufficiency review, we evaluate the evidence in the light most favorable to the trial

court’s decision and will reverse the trial court only if no rational trier of fact could

have reached the same conclusion. Williams, 2007 WL 914754, at *3 (citations

omitted).




                                           13
      As for the identification of Appellant, Duchamp testified that he obtained a

sample of Appellant’s DNA and submitted it to the laboratory for testing. Lake and

Michalic also testified that their laboratory uses a unique case number and bar code

to identify evidence being tested, and that a sample of Appellant’s DNA was

provided for the purpose of testing it against DNA found on items of evidence.

Michalic further noted that although it was scientifically possible that the evidence

contained Appellant’s DNA from his epithelial cells only, and not from his semen,

that outcome was statistically improbable. Taken together, the testimony of

Duchamp, Lake, and Michalic would enable a rational factfinder to conclude by a

preponderance of the evidence that Appellant’s semen was found on the evidence

tested, a cutting from the fabric of Tina’s dress. Additionally, Appellant’s new

contention disputing the reliability of scientific testing methods was never presented

to the trial court, and this complaint therefore has not been preserved for our review.

Tex. R. App. P. 33.1(a)(1).

      Finding legally sufficient evidence to support the trial court’s decision to

revoke Appellant’s probation, we overrule this issue.

D. Appellant’s 2015 Guilty Plea

      In his seventh and eighth points, Appellant attacks the trial court’s disposition

of the offense of aggravated assault. Even though Appellant previously entered a

plea of “guilty” to that crime, Appellant now appears to be arguing that he had a

                                          14
valid defense to the charge of aggravated assault, and that his attorney failed to

properly investigate evidence that might have substantiated his current claim of self-

defense. This argument was not presented to the trial court and may not be presented

for the first time on appeal. Tex. R. App. 33.1(a)(1). We therefore overrule these

issues.

E. Written Findings of Fact

      In his ninth appellate issue, Appellant contends that this case should be

remanded to the trial court for resentencing, or to direct the trial court to make

written findings of fact regarding both the aggravated assault and the grounds for

revoking probation. Appellant further contends that the trial court erred in

determining that his “small pocket knife” was a deadly weapon. These complaints

were not presented to the trial court, and they therefore are not preserved for our

review. Tex. R. App. P. 33.1(a)(1).

      In addition, Appellant has not shown that the trial court’s alleged error, if any,

was harmful to the outcome of his case, and therefore has not shown that reversal is

appropriate. Van Do v. State, 634 S.W.3d 883, 899 (Tex. Crim. App. 2021). Instead,

Appellant has offered a narrative that purports to substantiate his position and has

urged us to accept it as accurate. It was, however, the exclusive province of the trial

court to determine the facts, as shown by the exhibits and witness testimony; in

conformity with its responsibility as factfinder, the trial court found the relevant facts

                                           15
adverse to Appellant, and we will not disturb those determinations absent an abuse

of discretion. Taylor, 604 S.W.3d at 179. Finding no abuse of discretion, we overrule

this issue.

F. Fee Assessments

       In his tenth and final point, Appellant requests a refund in the amount of

$77.07 of certain fees charged, alleging that these fees are unconstitutional, and that

subsequent changes in Texas law would have resulted in lower fees being assessed

against him. Like many of Appellant’s preceding arguments, this argument was

never presented to the trial court, and Appellant therefore has waived his right to

present it on appeal. Tex. R. App. P. 33.1(a)(1). Appellant’s reliance on Bearden v.

Georgia is misplaced, as that case does not indicate that indigent defendants will not

be found to have waived their complaints of constitutional or other error. 461 U.S.

660 (1983). Instead, Bearden addresses the propriety of imprisoning an indigent

individual who is unable to pay a lawful fine yet is silent as to the necessity of

preserving error as a prerequisite to appeal. See generally id. Montalbo v. State is

likewise inapplicable to Appellant’s claim that he has not waived error. 885 S.W.2d

160 (Tex. Crim. App. 1994). Montalbo, unlike the case before us, addresses the

sufficiency of a notice of appeal; as neither party to this appeal has called upon us to

consider the sufficiency of Appellant’s notice, we will not do so. See generally id.




                                          16
       Although Appellant has raised a seemingly legitimate claim to partial

reimbursement under the rationale of Salinas v. State, Appellant failed to present

this claim to the trial court, and he therefore has waived his right to argue it on

appeal. 523 S.W.3d 103 (Tex. Crim. App. 2017); Tex. R. Civ. P. 33.1. Because an

argument of constitutional magnitude may by waived by failure to timely present it,

we overrule this issue. Beaty v. State, No. 03-16-00669-CR, 2017 WL 2928113, at

*2 (Tex. App.—Austin, July 7, 2017, no pet.) (mem. op., not designated for

publication).

                                    Conclusion

       As noted above, Appellant pleaded “true” to two of the pleaded grounds to

revoke his probation. Because a plea of “true” to any single ground will support a

decision to revoke probation, the trial court did not err in revoking Appellant’s

probation, finding him guilty of aggravated assault, and sentencing him to a twenty-

year prison term. Ross v. State, 523 S.W.2d 402, 403-04 (Tex. Crim. App. 1975).

       Having overruled all of Appellant’s issues, we affirm the judgment of the

trial court.

       AFFIRMED.



                                             ________________________________
                                                     CHARLES KREGER
                                                           Justice


                                        17
Submitted on January 31, 2022
Opinion Delivered June 8, 2022
Do Not Publish

Before Golemon, C.J., Kreger and Horton, JJ.




                                      18